Citation Nr: 1047574	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating greater than 30 percent 
for residuals of a torn Achilles tendon of the left lower 
extremity.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Monte Phillips, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Veteran had a hearing before the Board in 
September 2010 and the transcript is of record.

After the final Supplemental Statement of the Case (SSOC) dated 
May 2009, the claims folder contains voluminous VA outpatient 
treatment records.  The Board concludes, however, proceeding with 
the PTSD claim on appeal here is not prejudicial in light of the 
favorable opinion.  

The TDIU and increased rating issues are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors involve combat 
exposure against hostile forces, to include an attack on his 
aircraft, and are consistent with the time, place, and 
circumstance of his service.

2.  The Veteran's PTSD has been diagnosed by a VA psychologist 
and related to his claimed in-service combat exposure. 


CONCLUSION OF LAW

The Veteran's PTSD is due to his military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010); Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims that his PTSD is due to being exposed to 
hostile attack on his aircraft, witnessing the death of 2 
friends, and watching the destruction of civilian villages in 
Southeast Asia. 

The Board notes at the outset that the Veteran received various 
medals indicative of combat during his military service, to 
include the Vietnam Cross of Gallantry with Device.  According to 
the Department of Defense (DoD), the Republic of Vietnam 
Gallantry Cross is awarded "to units for valorous combat 
achievements."  DOD, MANUAL OF MILITARY DECORATIONS & AWARDS 
1348.33-M, C7.4.2.4 (Sept. 1996).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  While the Board accepts 
the Veteran's recollections of his in-service combat, the record 
must still show by competent medical evidence that the Veteran 
has a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Also significant, during the pendency of this appeal, effective 
July 13, 2010, VA amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010, but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

For reasons explained below, in light of the new law and the 
Veteran's combat service, the Veteran's described stressors may 
be conceded based on his lay testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran claims he was in circumstances where 
his aircraft was attacked or under hostile attack where he 
witnessed the death of two friends.  He indicates other stressors 
regarding watching the destruction of civilian villages, which is 
unrelated to hostile attack specifically, but at least some of 
his stressors clearly fit the definition of "fear of hostile 
military or terrorist activity" and involves "attack upon 
friendly military aircraft."  Id.  

The second pertinent inquiry, then, is whether the Veteran's 
claimed in-service stressors are consistent with the places, 
types and circumstances of his service in light of the evidence 
of record.  The Board concludes they are.

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of a psychiatric problem.  As 
indicated above, however, the Veteran's personnel records and DD-
214 confirm the Veteran was awarded numerous medals for his 
combat service in Vietnam, among other places, to include the 
Vietnam Cross of Gallantry with Device.  The Veteran's DD-214 
further indicates the Veteran served in the Air Force as a 
"disaster preparedness technician."  Accordingly, the Board 
finds the Veteran's description of in-service stressors 
consistent with the place, time, and circumstances of his 
service. 

The final pertinent inquiry under the new regulation is whether 
the Veteran has been diagnosed with PTSD by a VA psychologist or 
psychiatrist based on his described in-service stressors.  The 
Board concludes he has. 

VA outpatient treatment records through 2010 indicate a diagnosis 
of PTSD.  The Veteran is also in receipt of Social Security 
Administration (SSA) disability benefits primarily for his 
diagnosis of PTSD.  The SSA award was partially based on a 
private April 2006 psychological examination conducted by a 
licensed clinical social worker indicating the Veteran has PTSD 
related to his "experiences in South East Asia during the 
Vietnam War."  With regard to VA psychologists or psychiatrists 
specifically, the Board notes the diagnosis of PTSD is noted 
throughout his VA outpatient treatment records from 2004 to 2010 
related to "combat" and "Vietnam."  

The Veteran has never been afforded a VA examination specifically 
in regard to his PTSD claim, but the Board finds VA outpatient 
treatment records sufficiently establish the Veteran's diagnosis 
related to combat in the military.  As such, the Board concludes 
service connection for PTSD is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable 
opinion here, any defect with respect to the VCAA is considered 
non-prejudicial.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran claims his left lower extremity disability, status 
post torn Achilles tendon, is worse than currently rated.  He 
further contends the combined effect of his service connected 
disabilities render him unemployable.

As indicated in the introduction above, the last SSOC was 
prepared in May 2009.  Thereafter, voluminous non-duplicative VA 
outpatient treatment records from 2009 to June 2010 were 
associated with the claims folder.   If a SOC or SSOC is prepared 
before the receipt of further evidence, an SSOC must be issued to 
the Veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a) (2010).  In this case, 
these additional records were not reviewed by the RO and are 
relevant to the claims on appeal because they contain current 
treatment as to his various disabilities.  In accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of the 
case.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the last VA examination of record with regard to 
the Veteran's left lower extremity is dated November 2005, five 
years ago.  The Veteran was scheduled for a more recent VA 
examination in March 2009, but the Veteran cancelled the 
appointment due to travel plans.  The Veteran testified before 
the Board in September 2010 that he expected the examination 
would be rescheduled, but that never occurred.  He further 
testified he feels his condition is worse since the last 
examination.  Accordingly, the Board finds a new VA examination 
is warranted.

The last VA examination dated November 2005 indicates an opinion 
by the examiner finding the Veteran employable for "sedentary" 
work.  The Veteran indicated in various statements as well as in 
his testimony before the Board that in fact he would be ill 
suited for sedentary work because he has anger problems, 
especially with people of authority.  Prior to retiring in 2002, 
the Veteran testified he never held a job longer than a year and 
a half because of his problems with anger.  Indeed, the Veteran 
is currently in receipt of SSA disability benefits primarily due 
to his PTSD diagnosis.

In light of the PTSD grant and the remand of the Veteran's left 
lower extremity disability here, the Board is unable to render a 
decision with regard to the Veteran's TDIU claim.  That is, the 
Board concludes the Veteran's TDIU claim is "inextricably 
intertwined" with the initial rating of his PTSD and the 
increased rating claim on appeal here.  The United States Court 
of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal, 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 181 (1991).  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Poplar Bluff, 
Missouri from June 2010 to the present.  All 
such available records should be associated 
with the Veteran's claims folder.  All 
efforts to obtain these documents should be 
fully annotated in the claims file, and the 
VA facility must provide a negative response 
if records are not available.  

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate examination for his 
service-connected residuals of torn Achilles 
tendon of the left lower extremity.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with the 
service-connected disability should be noted 
in the examination report.  

3.  Schedule the Veteran for an appropriate 
examination for his claim for TDIU.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should provide an opinion of 
what overall effect, if any, solely the 
Veteran's service-connected disabilities 
(including his PTSD granted here) has on his 
ability to obtain and retain employment.  In 
other words, the examiner is asked to express 
an opinion as to whether these disabilities 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  In answering these 
questions, the examiner should consider the 
Veteran's level of education, special 
training, and previous work experience but 
not his age or non-service connected 
disabilities.  

Complete rationale (without resort to 
speculation) should be given for all opinions 
expressed.  

4.  Notify the Veteran that it is his 
responsibility to report for the scheduled VA 
examinations, and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not report 
for a scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of all 
documentation notifying the Veteran of any 
scheduled VA examination must be placed in 
the Veteran's claims file.

5.  After completion of the above and any 
additional development deemed necessary 
to fully and completely adjudicate any 
and all inextricably intertwined claims, 
the RO should review the claims.  If the 
claims remain denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002)




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


